DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. Applicant’s main argument results from an amendment with the addition of language stating that the transparent light guide is configured to transmit light without reflection of the first or second surfaces. It is assumed that Applicant intends to imply that these surfaces lack reflective means such as a coating or mirrored surface. However, the arguments continue to state the prior art does not anticipate the claim because its “reflection” occurs from Total Internal Reflection (TIR). Examiner is confused as to how the light guide of the invention propagates light without TIR. TIR is a basic optical light guiding principle and the Specification also lacks any structure or materials to define how the light guide is configured to propagate light without TIR. If a light guide does not have TIR, light would “leak out” at both surfaces along the entire length. By a very basic definition, even a light guide with a different refractive index medium such as air on the other side would provide some level of reflection. Therefore, the amended claims remain rejected under the prior art and in addition are rejected under 35 USC 112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a light guide configured to propagate that does not require reflective surfaces. On its face, this does not present an issue, however, in Applicant’s arguments, it is argued that this reflective means includes basic Total Internal Reflection. It is unclear to the Examiner and from the Specification how the structure is configured to perform this function. There are no special materials or characteristics claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,690,831 to Calaflore.
Calaflore discloses in the abstract and figures 2-4, a light guide optical element comprising: 
A transparent light guide body (204) with two opposing surfaces (left of 222 and right of 221) facing each other and the light body further comprising: 
A first inclined surface (202) extending from a first to second surface forming an angle () and the geometric center is spaced from a side surface at a distance; and 
A second inclined surface (any of the other portions 202) also inclined, forming an angle and spaced apart as disclosed for the “first inclined surface”; 
Wherein when an input light enters it is partially reflected (211, 212 on left; figure 2) to form an output light.
The amended claims recite that the two surfaces are not reflective. Calafore uses basic Total Internal Reflection (figures 3-4) without any additional coatings or mirrored surfaces. As noted in the Response to Arguments and the 35USC112 rejection above, it is unclear how the claimed invention propagates light without TIR. Examiner must be forced to interpret the claim to mean that there exists no actual reflective surfaces such as a coating, mirror, etc.
As to claim 2, the first and second angles are equal (figure 2). 
As to claim 4, there are more than two inclined surfaces and the multiple surfaces can have an adjusted duty cycle which would shift the geometric centers of the inclined portions (column 11, lines 6-11).
As to claim 5, the angles are equal (figure 2). 
As to claim 8, the overcoat material may be a resin (column 5, line 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calaflore in view of US 11,067,808 to Schmulen et al.
Calaflore discloses the invention as claimed except for reflective surfaces on the inclined portions. It is noted that Calaflore redirects input light and reflects by way of a grating to an output. Calaflore also discloses that multiple materials or layers may be used for the inclined portions. The addition of a reflective layer or a layer itself to a grating is commonly practiced in the art.
Schmulen discloses such a reflective coating (1010) disposed over an optical grating (1020) in figures 19A-19C to provide reflections at relevant portions to optimize the projection of light (abstract). 
It would have been obvious to one having ordinary skill in the art to add a reflective layer on a grating as taught by Schmulen in the grating device of Calaflore to optimize output of light.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883